Citation Nr: 0715808	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatoid arthritis and fusiform changes of the proximal 
interphalangeal (PIP) joint, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of October 2005.  This 
matter was originally on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's rheumatoid arthritis and fusiform changes of the 
PIP joint is characterized by symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected rheumatoid arthritis and 
fusiform changes of the PIP joint have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

During the course of this appeal, the veteran was provided 
with notice of the VCAA through various correspondences.  In 
a statement of the case (SOC), dated in March 2003, the RO 
provided the veteran with the pertinent implementing 
regulations of the VCAA.  The Appeals Management Center (AMC) 
also provided the veteran with VCAA notice in correspondence 
dated in August 2006.  In that correspondence, the AMC 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
The veteran has had the opportunity to submit additional 
evidence in response to these notices.  In correspondence 
dated in September 2005, the veteran stated that he had no 
additional information concerning his disability.  Moreover, 
throughout the course of the appeal, the RO provided the 
veteran with a copy of the rating decision at issue, the SOC, 
and two supplemental statements of the case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the assigned rating.  The veteran has had 
opportunity to respond to these notices as well.  
Additionally, the veteran's representative has submitted 
argument in support of the appeal and has not raised any 
questions regarding the adequacy of the VCAA notice.  
Remanding for further development would not likely lead to 
the submission of additional pertinent evidence and would 
serve no purpose.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and treatment records from Dr. V.S. as the veteran 
requested.  In response to the Board's remand, the veteran 
has been provided with a VA examination.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

Rheumatoid arthritis (atrophic) as an active process is rated 
pursuant to Diagnostic Code 5002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2006) (emphasis in original).  Under 
Diagnostic Code 5002, a 40 percent rating is warranted for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  Id. 


Analysis

The Board has reviewed all of the evidence of record and 
finds that the higher 40 percent rating for rheumatoid 
arthritis is not warranted.  According to the September 2006 
VA examination report, the veteran reported experiencing 
flare-ups several times in a month.  Dr. J.D. also noted in 
the report, however, that the veteran denied restrictions in 
routine daily activities, even during flare-ups.  As 
examples, Dr. J.D. cited eating, dressing, and driving as 
activities the veteran could perform during flare-ups.  Based 
on this evidence, the Board does not find that the flare-ups 
are "incapacitating" as required by the 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

A 40 percent rating is also not warranted based on symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings.  Id.  In the 
VA examination report, Dr. J.D. noted that x-rays revealed 
changes consistent with a history of rheumatoid arthritis.  
Dr. J.D. also noted minimal swelling of the joints of the 
first finger of both hands and minimal tenderness over the 
carpometacarpal joints on both hands.  

Despite that the disease has been objectively shown by 
examination findings, the disease as a whole has not been 
productive of definite impairment of health.  For example, 
Dr. J.D. also noted in his report that the movements of the 
joints were within normal range and that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of coordination with repetitive joint 
movements.  Also, as noted above, the veteran's rheumatoid 
arthritis was not found to limit his daily activities.  Based 
on this medical evidence, the criteria for a 40 percent 
rating for rheumatoid arthritis has not been shown.
  
Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected rheumatoid arthritis and 
fusiform changes of the PIP joint causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected rheumatoid arthritis and fusiform changes of the 
PIP joint interferes with his employability, the currently 
assigned rating adequately contemplates such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased rating for service-connected rheumatoid 
arthritis and fusiform changes of the PIP joint, currently 
evaluated as 20 percent disabling, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


